COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


FRANKLIN CITY PUBLIC WORKS
AND
VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION                     MEMORANDUM OPINION *
                                                    PER CURIAM
v.   Record No. 0397-96-3                         JUNE 25, 1996

HAYWOOD RIDDICK


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Robert A. Rapaport; Lynne M. Ferris; Knight,
           Dudley, Clarke & Dolph, on brief), for
           appellants.

           No brief for appellee.



     Franklin City Public Works and its insurer contend that the

Workers' Compensation Commission erred in finding that Haywood

Riddick's hearing loss qualifies as an occupational "disease"

under the Workers' Compensation Act ("the Act").
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                    Reversed.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.